Citation Nr: 1711664	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-14 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for Diabetes Mellitus, type II (diabetes), secondary to herbicide agent exposure. 

2.  Entitlement to service connection for Diabetes Mellitus, type II, secondary to herbicide agent exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1966 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  A June 2002 rating decision denied a claim of entitlement to service connection for diabetes, secondary to herbicide agent exposure.  The Veteran did not submit a timely notice of disagreement and did not submit new and material evidence during the appeal period.

2.  Since the June 2002 rating decision, evidence has been received that was not previously considered by VA, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes, secondary to herbicide agent exposure.

3.  The Veteran is not shown to have served in the Republic of Vietnam or in its "brown water" inland waterways during the Vietnam Era, nor is he shown to have been otherwise exposed to herbicide agents during service. 


CONCLUSIONS OF LAW

1.  The June 2002 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 §§ C.F.R. 3.104, 20.302, 20.1103 (2016).
2.  Evidence received to reopen the claim of entitlement to service connection for diabetes, secondary to herbicide agent exposure is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Service connection for diabetes is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notification and Assistance

VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to the initial adjudication of the Veteran's claim, the RO's October 2008 letter advised him of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of these claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied in this case. The RO obtained the Veteran's service treatment and military personnel records as well as his identified VA records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the service connection claim being decided is available and not part of the record. See Pelegrini, 18 Vet. App. at 120.

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38  C.F.R.  § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In May 2001, the Veteran submitted a claim of entitlement to service connection for diabetes, secondary to herbicide agent exposure.  In a June 2002 rating decision, service connection for diabetes, secondary to herbicide agent exposure, was denied because the evidence of record did not demonstrate a current diagnosis of diabetes.  Although the Veteran received notice of this decision and notice of his appellate rights in July 2002, he did not file a timely notice of disagreement.  Furthermore, he did not submit new and material evidence during the appellate period.  See 38 C.F.R. § 3.159(b).  Consequently, the June 2002 rating decision is final.

In October 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for diabetes, secondary to herbicide agent exposure.  The Veteran's VA treatment records have been obtained and associated with the evidence of record and confirm a diagnosis of diabetes.

The evidence discussed above is new as it was not previously considered by VA. The evidence is also material because it relates to a previously unestablished fact necessary to substantiate the claim: a current diagnosis of diabetes.  As such, the Board finds that the evidence received since the June 2002 rating decision is both new and material.  Consequently, the Board finds that the claim is reopened.  See Shade, 24 Vet. App. at 117. 

Service Connection for Diabetes Mellitus, Secondary to Herbicide Agent Exposure

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's theory of entitlement for service connection for diabetes is based solely on the presumption of herbicide agent exposure.  To benefit from the presumption of causation and establish service connection, the Veteran must show that he was exposed to herbicide agents during his service.  See 38 C.F.R. § 3.309(e). 

VA has determined that for veterans who served in the Republic of Vietnam between January 6, 1962, and May 7, 1975, service connection is presumed for certain disorders likely caused by exposure to herbicide agents, including diabetes mellitus type II, even if a veteran cannot prove he was actually exposed to a qualifying herbicide agent, such as Agent Orange.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways ("brown water") of that country, during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  An opinion of the General Counsel for VA interpreted that service on a deep-water (also known as "blue water") naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A § 101(29)(A) (West 2014).  VAOPGCPREC 27-97.

In support of his claim, the Veteran himself states in his October 2008 claim that he "served on Navy ships off the coast of Vietnam during the Vietnam war."  The periods of service on the U.S.S. Shelton, as detailed in his military personnel records were March 15, 1967, to March 25, 1967, and from April 2, 1967, to April 29, 1967.  The U.S.S Shelton's brown water service is documented in the "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" (http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm, updated March 24, 2017).  While the U.S.S. Shelton did have two periods of "brown water" service, those dates were in January 1966 and in August 1972; neither of these dates coincides with the Veteran's periods of service on the U.S.S. Shelton.

The Veteran also served aboard the U.S.S. Galveston.  He was awarded the Vietnam Service Medal for his service on the Galveston in November 1968 and December 1968-January 1969.  The Veteran does not contend that the Galveston was ever a brown water, inland ship, and it does not appear on the list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  Indeed, the Veteran's service, as documented in his personnel records, and his own statement that he served four deployments in the theater of operations, were all onboard either the U.S.S. Shelton or the U.S.S. Galveston as off shore, deep water naval vessels.

There is also no evidence of record that the Veteran set foot on the land mass of Vietnam during his service.

VA sent a letter to the Veteran in April 2010 asking him to submit evidence demonstrating how his military duties exposed him to herbicide agents, to include any evidence demonstrating that he had ever visited the Republic of Vietnam.  The Veteran did not respond to that letter and it was not returned as undeliverable.  Furthermore, the Veteran has consistently said he served off-shore and has never said he visited Vietnam.
In performing VA's duty to assist, the RO submitted a Personnel Information Exchange System (PIES) request for the Veteran's dates of service in Vietnam.  The response to the PIES notes the four periods of the Veteran's service in Vietnam:
1.  11/12/1968-11/30/1968
2.  12/14/1968-1/9/1970 (should read 1969)
3.  3/15/1967-3/25/1967
4.  4/2/1967-4/29/1967.

Although the response to the PIES request identified four periods of service in Vietnam, each of these periods of service actually corresponds to the Veteran's periods of service aboard the deep water naval vessels, U.S.S. Galveston and U.S.S. Shelton, recorded in his military personnel records:
1.  U.S.S. Shelton (3/15/67-3/25/67 and 4/2/67-4/29/67). 
2.  U.S.S. Galveston (11/15/1968-11/30/1968 and 12/15/1968-1/8/1969).

Additionally, in the Veteran's military personnel records, there are periods of Absent Without Leave (AWOL) noted, 11/10/1968, 2/10/1969, 4/1-2/1969, and 11/25/1969, with subsequent non-judicial punishment.  There is no mention of the Veteran leaving the ship; the Veteran has never said he stepped foot in Vietnam, in relation to his AWOL periods, or any other time.

The Veteran also writes that he believes he "was sprayed with Agent Orange on the two ships that [he] served on," (Veteran's statement, August 2001) and "know[s] for a fact that the parts of Vietnam [he] was in Agent Orange was used on a daily basis," (VA Form 9, May 2011).  

The Board acknowledges the Veteran's lay testimony that he believes he was exposed to an herbicide agent, such as Agent Orange, during service.  The Veteran is competent to testify as to those matters capable of lay observation, such as being sprayed with a substance or seeing substances sprayed on ships.  See 38 C.F.R. § 3.159(a)(2), see also Layno v. Brown 6 Vet. App. 465, 470 (1994).  While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that he is competent to determine what, if any, herbicide agents were sprayed on ships, as he does has not demonstrated that he has the education, experience, and training to do so.  The Board does not doubt that the Veteran sincerely believes he was exposed to Agent Orange during his time in service; yet, at the same time, the record is negative for any supporting evidence that he was exposed to herbicide agents, other than his own statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).  Consequently, the Board is unable to conclude that the Veteran was exposed to herbicide agents while serving on the U.S.S. Shelton or the U.S.S. Galveston. 

In summary, the most probative evidence of record is against a finding that the Veteran was exposed to herbicide agents during active service.  Therefore, service connection for diabetes on a presumptive basis is not established.  Although the Veteran has not claimed it, the Board notes that there is also no evidence of record that the Veteran's diabetes began in service, manifested to a compensable degree within one year of separating from service, or is otherwise etiologically related to service.  Consequently, the appeal in this matter must be denied.

The Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.









ORDER

New and material evidence having been presented, the claim for service connection for Diabetes Mellitus, type II, secondary to herbicide agent exposure is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for Diabetes Mellitus, type II, secondary to herbicide agent exposure is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


